— In an action seeking, inter alia, an equitable accounting upon the dissolution of a law partnership, the defendant Dennis J. Pappas appeals from (1) an order of the Supreme Court, Nassau County (Kelly, J.), dated October 1, 1986, which adjudicated him to be in contempt of court and imposed a fine of $7,234.43 and (2) an order of the same court dated November 28, 1986, which denied his motion for reargument.
Ordered that the appeal from the order dated November 28, 1986 is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument, and it is further,
Ordered that the order dated October 1, 1986, is modified, on the law, by vacating the fine imposed and remitting the matter for a hearing to determine the appropriate fine; as so modified, the order dated October 1, 1986, is affirmed, without costs or disbursements.
The record herein supports the Supreme Court’s conclusion that the appellant knowingly disobeyed a lawful order of the duly appointed Referee and that his conduct impaired the rights or remedies of the plaintiff. Therefore, the adjudication of contempt was not an abuse of discretion (Judiciary Law § 753 [A] [1]; §§ 757, 770). However, the fine imposed, given the absence of any evidence of actual loss or injury, must not exceed the plaintiff’s costs and expenses on the motion plus $250 (see, Judiciary Law § 773). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.